SUMMARY ORDER

Chun-Hsuan Su appeals a judgment entered on August 28, 2003, in the United States District Court for the Eastern District of New York (Ross, J.). We assume that the parties are familiar with the facts, the procedural context, and specification of the appellate issues.
Su challenges the denial of his proposed jury instruction. “A jury instruction is erroneous if it misleads the jury as to the correct legal standard or does not adequately inform the jury on the law.” Anderson v. Branen, 17 F.3d 552, 556 (2d Cir.1994). Here, however, the district court’s instructions properly stated New York law as it pertains to negligence and recklessness. As to Su’s evidentiary claims, the district court’s decision to exclude various evidence based on plaintiffs discovery violations was completely within the court’s discretion, Manley v. Ambase Corp., 337 F.3d 237, 247 (2d Cir.2003) (district court’s rulings on presentation of evidence are reviewed for abuse of discretion). Also proper were decisions to exclude medical testimony from the liability phase of a bifurcated trial and to exclude testimony by plaintiff himself as to principles of mathematics or physics. Id. Additionally, the district judge’s ruling that she need not disqualify herself based on stock-holdings in the plaintiffs insurance carrier was correct for the reasons stated by the district court. See 28 U.S.C. § 455(a); Pashaian v. Eccelston Properties, Ltd., 88 F.3d 77, 83-84 (2d Cir.1996). All of Su’s remaining claims are similarly without merit.
For the foregoing reasons, the judgment of the district court is hereby AFFIRMED.